207 F.2d 173
98 U.S.P.Q. 205
BOURNE,v.JONES.
No. 14290.
United States Court of AppealsFifth Circuit.
June 30, 1953.Rehearing Denied July 27, 1953.Writ of Certiorari Denied Nov. 30, 1953.See 74 S. Ct. 220.

Hal H. McCaghren, West Palm Beach, Fla., Allen Clements, Jr., Miami, Fla., for appellant.
R. Bruce Jones, James C. Paine, West Palm Beach, Fla., Earnest, Lewis, Smith & Jones, West Palm Beach, Fla., for appellee.
Before BORAH, RUSSELL, and STRUM, Circuit Judges.
BORAH, Circuit Judge.


1
Appellant, the plaintiff below, brought this suit against the appellee Luther Jones, claiming that the appellee had infringed on plaintiff's plant patents numbers 203, 210 and 220, on three varieties of sugar cane, and praying for injunctive relief and an accounting.  Answer was filed, and after a hearing at which evidence was taken the judge below made full, complete, and explicit findings of fact and handed down a written opinion holding the patents invalid on the ground of prior public use and also because the plaintiff was not the sole inventor, but a joint inventor with Stevens.  In conformity with the opinion a final judgment was entered declaring the patents sued on invalid and dismissing the action with costs.


2
A careful study of the briefs and record convinces us that the findings of fact made by the judge below were correct and were based upon substantial evidence and that, in the able opinion filed, the proper conclusions as to the application of the law to the facts were reached.  The opinion of the judge below is accordingly adopted as the opinion of this court, and the judgment appealed from is


3
Affirmed.